DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2022 has been entered.

Response to Arguments
Claim Rejections - 35 USC § 101
The claimed invention was rejected under 35 USC § 101 as detailed in the Office Action 10/01/2021. The applicants amended the claims by adding “a processor” and the rejection was withdrawn as indicated in the Office Action 01/11/2022. 
As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible (MPEP 2106.05(f)).
Because generic computer and computer component recited as performing generic computer functions that are well-understood, routine amount to no more than implementing the abstract idea with a computerized system. For at least the reasons as noted, the examiner respectfully informs the applicant that the rejection under 35 USC § 101 is sustained.

Claim Rejections - 35 USC § 102
Applicants’ arguments with respect to the rejection under 35 USC § 102 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 1, 9 & 17 under their broadest reasonable interpretation recite a method for outputting a table generated from received process data of a process comprising activities, wherein each row of the table storing data of a transition from a source activity of the process to a destination activity of the process (i.e. receiving process execution data for a process comprising a plurality of activities; generating, using a processor, an edge table representing execution of the process based on the process execution data, each row of the edge table identifying a transition from an execution of a source activity of the process to an execution of a destination activity of the process; and outputting the edge table).
Claims 1, 9 & 17 as noted cover performances of a human mind with a pen and paper. Nothing in the claims preclude the process from practically being performed by the human mind using a pen and paper.
For example, human mind can obtain process data of a login process comprising activities such as [“Turning On Computer”[Wingdings font/0xE0]”Entering Login Information”[Wingdings font/0xE0]”Pressing Enter Key”] and with a pen & paper, a table is generated and output with the first row contains [“Turning On Computer”[Wingdings font/0xE0]”Entering Login Information”] activity and the second row contains [” Entering Login Information[Wingdings font/0xE0]”Pressing Enter Key”].
The claims recite additional limitation of a memory storing computer instructions and at least one processor configured to execute the computer instructions Generic computer and computer component recited as performing generic computer functions that are well-understood, routine amount to no more than implementing the abstract idea with a computerized system.

Dependent claims 2-8, 10-16 & 18-24, under their broadest reasonable interpretation, recite the steps that could be performed by the human mind using a pen and paper and for at least the reasons as noted with regard to claims 1, 9 & 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over BALASUBRAMANIAN et al. [US 2020/0050983 A1] in view of YOKOYAMA et al. [EP 1 065 618 A2].

Regarding claims 1, 9 & 17, BALASUBRAMANIAN teaches an apparatus comprising: a memory storing computer instructions (BALASUBRAMANIAN, ¶ 0032); and at least one processor configured to execute the computer instructions (BALASUBRAMANIAN, ¶ 0032), the computer instructions configured to cause the at least one processor to perform a computer-implemented method (BALASUBRAMANIAN, ¶ 0032). The computer-implemented method as taught in BALASUBRAMANIAN reads on claims 1, 9 & 17 as shown below.

CLAIMS 1, 9 & 17
A computer-implemented method comprising: 
receiving process execution data for a process comprising a plurality of activities;





generating, using a processor, an edge table representing execution of the process based on the process execution data, 


each row of the edge table identifying a transition; and 


outputting the edge table.
BALASUBRAMANIAN et al.
A computer-implemented method for managing business workflow process (BALASUBRAMANIAN, Abstract) comprising: 
workflow data for a workflow process, e.g., workflow of searching claims, is received and recorded (BALASUBRAMANIAN, ¶¶ 0131[Wingdings font/0xE0]0133), wherein the workflow process comprising a plurality of activities (BALASUBRAMANIAN, ¶ 0131);
a table representing execution of the workflow of searching claims is generated by a processor as in FIG. 12 based the workflow data (BALASUBRAMANIAN, ¶¶ 0020 & 0153[Wingdings font/0xE0]0154), 
each entry of the table shows a transition of an activity of the workflow of searching claims (BALASUBRAMANIAN, ¶¶ 0153[Wingdings font/0xE0]0154); and 
the table is output and displayed as in FIG. 12 (BALASUBRAMANIAN, ¶¶ 0153[Wingdings font/0xE0]0154).

 
BALASUBRAMANIAN does not explicitly teach that the transition of each row contains transition from an execution of a source activity of the process to an execution of a destination activity of the process.
YOKOYAMA teaches a system and method for managing business workflow process (YOKOYAMA, [57]. YOKOYAMA further teaches that a table is used to represent execution of the workflow, and each row of the table identifies a transition from an execution of a source activity of the process to an execution of a destination activity of the process (YOKOYAMA, FIG. 6 & [0068][Wingdings font/0xE0][0070]).
It would have been obvious for one of ordinary skill in the art at the time the invention was filed to incorporate the teaching in YOKOYAMA into BALASUBRAMANIAN in order to manage the table representing execution of the business workflow process.

Regarding claims 2, 10 & 18, BALASUBRAMANIAN further teaches that the process execution data comprises an event log of the process (BALASUBRAMANIAN, ¶¶ 0152[Wingdings font/0xE0]0153).  

Regarding claims 3, 11 & 19, BALASUBRAMANIAN further discloses the steps of:
sorting the event log based on a case identifier and a timestamp (BALASUBRAMANIAN, FIG. 12); and 
adding rows to the edge table based on the sorted event log (BALASUBRAMANIAN, FIG. 12).  

Regarding claims 4, 12 & 20, BALASUBRAMANIAN further discloses the step of computing one or more metrics based on the edge table (BALASUBRAMANIAN, ¶ 0154). 

Regarding claims 5, 13 & 21, BALASUBRAMANIAN further discloses that computing one or more metrics based on the edge table comprises: computing one or more metrics associated with the transition from the source event to the destination event (BALASUBRAMANIAN, ¶ 0154). 

Regarding claims 6, 14 & 22, BALASUBRAMANIAN further discloses that computing one or more metrics based on the edge table comprises: computing one or more metrics associated with the destination event (BALASUBRAMANIAN, ¶ 0154). 

Regarding claims 7, 15 & 23, BALASUBRAMANIAN further discloses the step of generating a process graph hierarchically representing the execution of the process based on the edge table (BALASUBRAMANIAN, ¶ 0153). 

Regarding claims 8, 16 & 24, BALASUBRAMANIAN further teaches that the process is a robotic process automation process (BALASUBRAMANIAN, ¶ 0159).




















Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        June 8, 2022